NOTICE OF ALLOWABILITY
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations “a first rod component pivotally connected to the central hub, the first rod component comprising an abutting portion, the abutting portion being movable between a first position and a second position when the first rod component pivots relative to the central hub; and a locking component movably disposed on the central hub, the abutting portion being located at a first side of the locking component when the abutting portion is located at the first position, the abutting portion driving the locking component to move when the abutting portion moves from the first position toward the second position, and the abutting portion abutting against a second side of the locking component opposite to the first side of the locking component when the abutting portion is located at the second position” in combination are neither anticipated by nor obvious over the prior art.
For example, attention is directed to Liu (US 2015/0344058) which teaches a relevant invention. However, Liu fails to teach the above referenced limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614